Opinion by
Cline, J.
The record showed that the merchandise was not capable of being marked, and that the cases, the immediate containers, were not marked to indicate the country of origin of the cippolini. The importer was required to mark the cases with the word “Morocco” before they were released from customs custody. As neither the merchandise nor the immediate coverings were legally marked it was held that the collector was justified in assessing additional duty. The protest was therefore overruled.